Judgment, Supreme Court, Bronx County (Irene Duffy, J.), rendered September 14, 1992, convicting defendant, after jury trial, of criminal possession of a controlled substance in the first degree, and sentencing him, as a persistent felony offender, to a term of 18 years to life, unanimously affirmed.
The verdict was neither based on insufficient evidence nor was it against the weight of the evidence and the prosecution met its burden of proving that defendant knew he possessed an aggregate weight of four ounces of cocaine, through evidence that defendant had handled the substance which weighed over six ounces (People v Ryan, 82 NY2d 497, 505), thus permitting the jury to draw the rational inference that defendant knew the quantity of the drugs he possessed (see, People v Reisman, 29 NY2d 278, 285-288, cert denied 405 US 1041). Concur—Ellerin, J. P., Wallach, Ross, Williams and Tom, JJ.